DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being obvious in view of Hebiguchi (US 2015/0198675) and Mitsuyama et al. (US 2013/0110429 – hereinafter “Mitsuyama”).

Per claim 1, Hebiguchi teaches a method for determining an internal-resistance based state-of-health of a battery (Fig. 1; storage device 1; ¶76) in a device (Fig. 4; automobile AM; ¶86), comprising:
determining the internal-resistance based state-of-health of the battery using a hybrid state-of-health model comprising a physical ageing model and a correction model by:
determining, based on an electrochemical battery model, a physical state-of-health according to one or more operating parameters of the battery using the physical ageing model (The state calculating unit 8 determines an initial SOH based on an internal resistance value.  The internal resistance value is calculated from a detected current and voltage when a first signal is applied to the storage device 1 (¶77 and 81)),
mapping operating features derived from the one or more operating parameters onto a correction parameter using the correction model that includes a data-based configuration, and applying the correction parameter to the physical state of health to determine the internal-resistance based state-of-health (A correction parameter is derived from an internal temperature value that is determined from an internal impedance value.  The internal impedance value is calculated from a detected current and voltage when a second signal is applied to the storage device 1.  A state detecting unit 9 corrects the initial SOH using the internal temperature value (¶81)).

	However, Hebiguchi is silent on the method comprising:
determining a modeled battery voltage;
determining a characteristic of the modeled battery voltage using an adaptation model,
the characteristic of the modeled battery voltage based on (i) internal states of the physical ageing model, and (ii) a characteristic of at least one battery current; and
providing the modeled battery voltage to the physical ageing model in order to determine
the physical state of health according to the modeled battery voltage.

In contrast, Mitsuyama teaches a battery internal state estimating method wherein parameters are estimated by an adaptive learning process and an SOH calculation module uses said parameters to calculate an SOH of a battery (Fig. 14; ¶117).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi such that the initial SOH is calculated from a modeled battery voltage.  One of ordinary skill would make such a modification for the purpose of using a simulation model to calculate a state of health of a battery (Mitsuyama; ¶117).

Per claim 7, Hebiguchi in view of Mitsuyama teaches the method according to claim 1, wherein the device containing the battery is a motor vehicle (Hebiguchi; Fig. 4; ¶86), a pedelec, an aircraft, a drone, a power tool, an IoT device, an autonomous robot, and/or a household device.

Per claim 10, see the rejection regarding claim 1.


6.	Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being obvious in view of Hebiguchi and Mitsuyama, in further view of Ukumori (US 2021/0033675).

Per claim 6, Hebiguchi in view of Mitsuyama does not expliclity teach the method according to claim 1, wherein: a central unit is configured to perform the method, and the central unit includes the one or more operating parameters as provided by the device containing the battery.
In contrast, Ukumori teaches a degradation estimation system wherein a server can communicate with a target apparatus via a network to collect information from the target apparatus.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi in view of Mitsuyama such that a data processing facility is configured to collect operating parameters from the battery.  One of ordinary skill would make such a modification for the purpose of enabling remote monitoring of a target apparatus (Ukumori; ¶94).

Per claim 8, Hebiguchi in view of Mitsuyama does not expliclity teach the method according to claim 1, wherein a computer program comprising commands which, when the computer program is executed by at least one data processing facility, cause the at least one data processing facility to perform the method.
In contrast, Ukumori teaches a degradation estimation system wherein a server can communicate with a target apparatus via a network to collect information from the target apparatus.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hebiguchi in view of Mitsuyama such that a data processing facility is configured to perform the method.  One of ordinary skill would make such a modification for the purpose of enabling remote monitoring of a target apparatus (Ukumori; ¶94).

Per claim 9, Hebiguchi in view of Mitsuyama in further view of Ukumori teaches the method according to Claim 8, wherein the computer program is stored on a non-transitory machine-readable storage medium (Ukumori; ¶114).

	
Claim Objections
7.	Claims 6 and 7 are objected to due to the following informalities.
	Per claim 6, it appears that the phrase “one ore more” in line 3 should be revised to “one or more.”
	Per claim 7, it appears the phrase “and/or a household device” in lines 2-3 should be revised to “or a household device.”

8.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the method according to claim 1, further comprising: using the adaptation model to determine, based on an electronic equivalent circuit, the characteristic of the modeled battery voltage as a function of the characteristic of the battery
current according to differential equations.
Per claim 3, the prior art of record is silent on the method according to claim 1, further comprising: determining the characteristic of the modeled battery voltage, using the adaptation model, according to at least one internal resistance; and determining the at least one internal resistance from the one or more internal states of the physical ageing model.
Per claim 4, the prior art of record is silent on the method according to claim 1, further comprising: adapting, when measuring a state-of-health, the one or more internal states of the physical ageing model according to a difference between the internal-resistance based state-of-health and the measured state-of-health.
Per claim 5, the prior art of record is silent on the method according to claim 1, wherein the correction model is trained if there is sufficient training data available.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852